"'l'-_.-"   ...   i-.:,

  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                               UNITED STATES DISTRICT CO
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                        RTI    SEP 1 9 1019 ]
                                                                                                          CLERK, U.S Di'.'ffH1CT COURT
                             United States of America                            JUDGMENT               S,O~NXi}
                                                                                                        ~
                                                                                                                 PFJ:S~ORNIA
                                                                                                                 L',   DEPUTY
                                               V.

                               Araceli Patlan-Ortega                             Case Number: 3:19-mj-23845

                                                                                 Stephen Patrick White
                                                                                 Defendant's Attorney


  REGISTRATION NO. 89166298

  THE DEFENDANT:
   IZI pleaded guilty to count(s) 1 of Complaint    _ _ __.,c__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




     D was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                        Nature of Offense                                                    Count Number{s)
   8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                          1

      D The defendant has been found not guilty on count(s)
                                            -------------------
     •            Count(s)
                             ------------------
                                                dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a tenn of:
                                     I~   /'


                                   . []·, TIME SERVED                      •    _ _ _ _ _ _ _ _ _ _ days

      IZI         Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI         Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the         defendant's possession at the time of arrest upon their deportation or removal.
      D           Court recommends defendant be dep011ed/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney ofany material change in the defendant's economic circumstances.

                                                                               Thursday, September 19, 2019
                                                                               Date of Imposition of Sentence


    Received              -  -------
                          DUSM
                                                                                -l!tV
                                                                               HONORABLE F. A. GOSSETT III
                                                                               UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                 3: 19-mj-23845
